Citation Nr: 1733329	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-09 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle sprain and, if so, whether service connection is warranted.

2.  Entitlement to service connection for left ankle condition.

3.  Entitlement to service connection for allergies. 

4.  Entitlement to service connection for bilateral leg condition.  

5.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression. 

6.  Entitlement to service connection for bilateral hearing loss. 

7.  Entitlement to service connection for diabetes mellitus type II. 

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for gallstones status post cholecystectorny.

10.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and November 2012 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran presented testimony before the undersigned Veterans Law Judge in October 2016.  

The Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence along with a waiver of the RO's initial consideration.

The issues of entitlement to service connection for right and left ankle disorders, allergies, bilateral leg condition, psychiatric disability, to include PTSD, anxiety, and depression, and bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the Veteran's hearing in October 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw the issues of entitlement to service connection for diabetes mellitus type II, hypertension, gallstones status post cholecystectomy, and sleep apnea from his appeal.

2.  In an March 1981 decision, the RO denied entitlement to service connection for a right ankle disorder; the Veteran did not appeal the decision and the decision became final.

3.  Evidence associated with the claims file since the March 1981 RO decision denying service connection for a right ankle disorder, when considered by itself or in connection with evidence previously assembled, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating claim for a right ankle disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for diabetes mellitus, type II, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for hypertension by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for gallstones status post cholecystectorny by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for sleep apnea by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  The March 1981 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

6.  New and material evidence has been received since the March 1981 RO decision, and the claim of service connection for a right ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issues of entitlement to service connection for diabetes mellitus type II, hypertension, gallstones status post cholecystectomy, and sleep apnea and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117.  

Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). 

The RO denied the claim for a right ankle disability in a March 1981 rating decision, noting that service treatment records showed that the Veteran was seen in July 1970 for treatment of a mild right lateral ankle sprain.  X-rays showed no fracture.  The ankle was wrapped with Ace bandage and Veteran was again seen approximately two weeks later and returned to duty.  The RO noted that service treatment records revealed no further treatment for this condition, and that his separation examination was negative for any abnormalities.  The RO concluded that the right ankle sprain in service was considered to have been an acute and transitory occurrence which resolved without residuals.

Since March 1981, substantial pertinent evidence has been added to the claims file.  A July 2012 VA medical record reflects the diagnosis of a small posterior calcaneal spur in the right ankle.  A May 2013 magnetic resonance imaging (MRI) scan of the right ankle revealed degenerative changes, likely residuals of an old fracture, and residuals of an old ankle sprain.  In addition, the Veteran has stated that he has experienced ongoing pain in his right ankle since service, and has submitted lay statements from friends and family supporting his contentions.  The Board finds that this evidence is new because it was not before the adjudicator in March 1981.  The Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied on the last adjudication in March 1981 by providing a current diagnosis of a calcaneal spur in the Veteran's right ankle and evidence that he has had pain in the ankle since service.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a right ankle disorder.  Hence, the appeal to this extent is allowed.


ORDER

The appeal of the issue of entitlement to service connection for diabetes mellitus type II is dismissed.

The appeal of the issue of entitlement to service connection for hypertension is dismissed.

The appeal of the issue of entitlement to service connection for gallstones status post cholecystectorny is dismissed.

The appeal of the issue of entitlement to service connection for sleep apnea is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for a right ankle disorder is reopened.  To this extent, the appeal is allowed.


REMAND

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).

The Board notes that there are outstanding records that should be associated with the claims file on appeal.  At his hearing, the Veteran indicated that he had received treatment from Dr. Tan, Dr. "Allis" (phonetic sp.), and at the Pioneers Hospital in Brawley.  These records are not in the claims file.  In addition, it appears that the Veteran has been in receipt of ongoing treatment from the VA.  The most recent VA medical records in the claims file are dated in June 2016.  On remand, outstanding private and VA medical records should be associated with the claims file.

The Veteran has contended that he has current right and left ankle disorders that are the result of extensive training in boots that were too large during basic training.  

The Veteran was provided with a VA examination in August 2012.  The examiner found that the in-service right ankle strain had resolved, and opined that the small calcaneal spur noted on x-ray was less likely than not incurred or caused by the claimed in-service injury in 1970.  He provided the rationale that review of the service treatment records included an undated radiographic report revealing a history of trauma with no fracture identified of right ankle and a mild right lateral ankle sprain.  The examiner noted that there was no evidence upon discharge that the Veteran's right ankle continued to be symptomatic.

The Veteran was provided with another VA examination in January 2016.  The VA examiner opined that it was less likely than not that the Veteran's current right ankle disorder was related to his in-service injury.  The examiner provided the rationale that service treatment records revealed that the Veteran was seen for a mild right ankle sprain in July 1970 and crutches were recommended for two weeks.  His ankle pain resolved on a visit in August 1970.  There were no complaints of ankle issues on separation examination.  The Veteran was evaluated by a private podiatrist in August 2012 for chronic right ankle pain; however the examiner found a lack of medical evidence to show a service connected condition.

The Veteran was provided with another VA examination in May 2017.  The examiner noted that service treatment records showed the Veteran sustained a mild sprain in July 1970, and that mild ankle sprains typically resolved in three to four weeks.  The follow up exam in August 1970 showed that the Veteran's right ankle sprain had resolved.  The examiner noted that the Veteran's separation examination was unremarkable for chronic right ankle problems, and there were no further follow up visits for right ankle problems until 2012.  He opined that the Veteran's degenerative joint disease of the right ankle, diagnosed in 2013, would not be the result of a mild ankle sprain in service.  Based on this evidence, the examiner opined Veteran's current right ankle condition was less likely due to service and more likely related to his time after service and degenerative changes due to wear and tear. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that these examinations are not adequate, for the following reasons.  
None of the examiners addressed the lay evidence of record contending that the Veteran experienced problems with his ankles since his release from service.  In addition, the MRI evidence of current residuals of an old ankle sprain was not addressed.  As such, the Board finds that another VA examination should be provided to the Veteran to address the lay and medical evidence in favor of the Veteran's claim.

With regard to the Veteran's claim for entitlement to service connection for hearing loss, the Veteran testified that he his most recent audiological examination had been the year before the hearing; however, there is no report reflecting this examination in the claims file.  On remand, this audiological examination report should be added to the claims file.

The most recent VA audiological examination in the claims file is dated in April 2011.  The Veteran did not have a hearing loss under VA regulations at that time.  At his hearing, the Veteran also reported that his hearing had worsened since this examination.  Given that the Veteran has testified that his hearing has worsened in the last 6 years, the Board finds a remand is warranted to afford the Veteran a current VA audiological examination to determine if he now meets the criteria for hearing loss under VA regulations. 

The Veteran has contended that he has an acquired psychiatric disorder, to include PTSD, anxiety, and depression, that is related to service.  At his hearing, the Veteran testified that, while he was awaiting assignment to a unit, he was stationed at Fort Hood.  During this time, he was asked to obtain information about drug use and trafficking in the barracks.  He complied, and the information he provided led to arrests within the barracks.  Subsequently, he heard other soldiers stating that if they ever found out who provided the information, they would kill him.  He also indicated that he discovered a soldier who had overdosed and was deceased with a needle sticking out of his arm.  He testified that he began living in fear and had ongoing anxiety and nightmares.  Medical evidence of record shows that the Veteran is now diagnosed with PTSD and major depressive disorder.  The Veteran's private provider completed a VA Disability Benefits Questionnaire (DBQ), reflecting her opinion that the Veteran's PTSD and major depressive disorder are related to service.  See October 2012 letter, August 2013 DBQ from M.T.D., ATR, MFT.  

However, the Board notes that this examiner is not a psychiatrist or psychologist, and the stressor provided by the Veteran is unconfirmed.  In addition, VA medical records also reflect a diagnosis of anxiety; however this examiner did not address this diagnosis.  As such, on remand, the Veteran should be provided with a VA examination by a psychiatrist or psychologist to obtain an opinion as to whether the Veteran has an acquired psychiatric disorder, to include PTSD, depression, and anxiety that is related to service.  

The Veteran has contended that he has allergies that began during service and that he has had symptoms and has been undergoing treatment since discharge.  See Hearing Transcript, pp.4-7.  He was treated in November 1971 for a productive cough and a sore throat.  VA medical records show that the Veteran has asthma, and reported that he has allergies.  Although the Veteran reported a history of hay fever at the time of his entrance into military service, the examination report reflects that his nose, sinuses, lungs and chest were all clinically evaluated as normal.  Thus, the Board finds that the Veteran was sound with respect to any respiratory disorder, to include allergies, upon entrance into military service.


The Board finds that the Veteran has met the criteria for a VA examination to determine whether his current allergies or asthma are related to or began during service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include private medical records showing treatment from Dr. Tan, Dr. "Allis" (phonetic sp.), the Pioneers Hospital in Brawley and VA medical records showing ongoing treatment since June 2016, should be obtained.

2.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's left and right ankle disorders.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left and right ankle disorders were caused by or are etiologically related to any incident of active duty.

In so opining, the examiner must address the lay evidence of record contending that the Veteran experienced problems with his ankles since his return from service, and the MRI evidence of current residuals of an old ankle sprain.   

The examiner must provide reasons for each opinion.  

3.  Schedule the Veteran for a new examination regarding his service connection claim for bilateral hearing loss.

If the Veteran has a current hearing loss disability as defined by VA regulations, the audiologist must provide an opinion as to whether the Veteran has a current bilateral hearing loss disability that is at least as likely as not (50 percent probability of greater) the result of acoustic trauma in service.

The examination report must include a complete rationale for the opinion provided.  

4.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine whether any current psychiatric disorder is related to military service. 

Following review of the claims file and examination of the Veteran, the examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD, major depression, anxiety disorder, or any other acquired psychiatric disorder.  The examiner must clearly identify each psychiatric disability found at any time during the course of the appeal.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to a fear of hostile military or terrorist activity.

Thereafter, the examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed psychiatric disorder either commenced during or is otherwise etiologically related to the Veteran's period of service.

The examiner must specifically acknowledge and discuss the Veteran's reports that, while stationed at Fort Hood, he provided information about drug use and trafficking in the barracks that led to arrests within the barracks.  Subsequently, he heard other soldiers stating that if they ever found out who provided the information, they would kill him.  He also indicated that he discovered a soldier who had overdosed and was deceased with a needle sticking out of his arm.  He testified that he began living in fear and had ongoing anxiety and nightmares.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

5.  Schedule the Veteran for a VA examination to determine the etiology of any respiratory illness, including allergies and asthma.  All indicated tests and studies should be conducted.

The examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed respiratory disorder(s) is(are) otherwise causally related to any event, injury, or disease during service, to include the November 1971 notation of a productive cough and a sore throat.  For purposes of this opinion, the examiner must assume the Veteran did not have any pre-existing respiratory or allergy disability upon entry into military service.  The examiner must address the Veteran's contentions that he began having respiratory symptoms in service and has been treated for these symptoms since service.  See Hearing Transcript, pp.4-7.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

6.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


